DETAILED ACTION


Response to Arguments
	The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson, U.S. Publication No. 2002/0199090 A1, discloses predicate flags [paragraph 119].
Stark et al, U.S. Publication No. 2014/0025884 A1, discloses an ALU with adder 8012 adding an offset values and a base address [fig. 48]. Stark also discloses a multiplexer receiving result values [fig. 49].

Allowable Subject Matter
Claims 1, 4-7, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest a plurality of processors including a particular processor that includes an address generator unit; a second set of predicate flags associated with the address generator unit; conditionally execute an instruction using the plurality of predicate flags; and set, based on timing information associated with the address generator unit, a different predicate flag included in the second set of predicate flags, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the particular processor includes an address generator unit; conditionally executing, by the particular processor, an instruction using the plurality of predicate flags; and setting, by the particular processor and based on timing information associated with the address generator unit, a different predicate flag included in a second set of predicate flags included in the plurality of predicate flags, wherein the second set of predicate flags are associated with the address generator unit, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein a particular arithmetic logic circuit of plurality of arithmetic logic circuits includes a lookup table configured to store an offset; and execute the received instruction using the subset of the plurality of arithmetic logic circuits to generate a result, and add the offset to the result to generate a final result, in combination with other recited limitations in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181